Citation Nr: 0823161	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-27 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2006 and January 2007 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that respectively denied the veteran's claims for service 
connection for hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran contends that his bilateral hearing loss and 
tinnitus are causally related to viral meningitis that he 
contracted while on active duty and to in-service exposure to 
gunfire, equipment and tank engine noise.  

The record reflects that the veteran served in Vietnam as an 
Army vehicle repairman and was awarded the National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign Medal 
and Sharpshooter (Rifle M-14) badge.  Thus, the Board finds 
that he was likely exposed to acoustic trauma in service. 

The service medical records show that on pre-induction 
examination in July 1965, the veteran underwent an 
audiometric evaluation that showed normal hearing in both 
ears.  The service medical records further show that in 
February 1966, the veteran was hospitalized at Fort Polk with 
flu-like symptoms.  He was assessed as having "possible 
meningitis," treated for his symptoms, and released without 
receiving a firm diagnosis.  There was no indication that the 
veteran suffered any residual effects from this disease.  The 
service medical records are otherwise void of any complaints, 
diagnoses, or treatment of hearing loss or tinnitus.  On 
examination prior to his separation from service in September 
1967, the veteran denied any ear problems.  Significantly, 
however, he did not undergo an audiogram or other clinical 
hearing assessment at the time of his separation from 
service. 
Post-service medical records reflect that the veteran 
underwent a private hearing evaluation in May 1992 that 
revealed sloping, bilateral hearing loss.  He subsequently 
received hearing aids and has since been treated for 
bilateral hearing problems by private and VA medical 
providers on an ongoing basis.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

In this case, the veteran underwent VA examinations in 
February 2006 and December 2006 in which he was found to have 
moderately severe to severe sensorineural hearing loss in the 
right ear and profound sensorineural hearing loss in the left 
ear, as well as bilateral tinnitus.  In the course of the 
examinations, the veteran reported a history of noise 
exposure in service.  He acknowledged some post-service 
occupational noise exposure, but denied any recreational 
exposure.  The veteran also reported that he first developed 
hearing loss while in service and that his condition had 
worsened over time to the point where he was now unable to 
hear at all in his left ear and very little in his right.  
The veteran further indicated that he first began 
experiencing ringing in his ears shortly after leaving 
service.  Based upon the veteran's statements, clinical 
evaluation, and a review of the claims folder, the February 
2006 and December 2006 examiners concluded that it was less 
likely than not that the veteran's "possible spinal 
meningitis" during service caused his hearing loss or 
tinnitus.  Significantly, however, neither examiner offered 
an opinion as to whether those currently diagnosed diseases 
were related to the  veteran's in-service noise exposure. 

In essence, the veteran asserts that he has had hearing 
problems since service, which have worsened over time.  Each 
VA examiner has concluded that the veteran's hearing problems 
are not related to the spinal meningitis that he reportedly 
suffered in service.  However, neither examiner has offered 
an opinion as to whether or not such problems are related to 
the veteran's in-service noise exposure.  To afford the 
veteran every opportunity, the Board finds that this case 
must be remanded so that he can be afforded a new VA 
audiological examination to fairly assess the merits of his 
claims.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
audiological examination (if possible, 
with a different specialist than the 
examiners who conducted the February 
2006 and December 2006 examinations) 
for the purpose of ascertaining the 
etiology of his hearing loss and 
tinnitus.  The claims folder should be 
made available to and be reviewed by 
the examiner, and the examination 
report should reflect that review.  All 
appropriate tests, including an 
audiological evaluation should be 
conducted, and the examiner must state 
whether it is as likely as not (50 
percent probability or greater) that 
the veteran's current hearing loss and 
tinnitus (or any portion thereof) was 
incurred in or aggravated by in-service 
noise exposure.  All findings and 
conclusions should be supported by a 
rationale, and the examiner should 
reconcile the opinion with all other 
opinions of record.

2.  Then, readjudicate the appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
period for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

